DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 03/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 9-11, 14 and 19 are amended in Applicant’s response and claims 2 and 12 are canceled.  Claims 1, 3-11 and 13-20 are pending.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that the claimed subject matter is not a certain method of organizing human activity.  Examiner respectfully disagrees as evaluating and selecting delivery routes for drivers to deliver goods falls under at least the sub-grouping of managing relationships or interactions between people.  Applicant further argues the additional elements integrate the judicial exception into a practical application because the technologically complex claimed systems and methods make use of machine-learning models.  Examiner respectfully disagrees as including the step of training a machine learning process is recited at a high level of generality and is not sufficient to demonstrate a model is continually learning and adapting and improving over time based on feedback it receives.  Applicant disagrees with the Examiner’s assertion about data gathering and reference to CyberSource with respect to receiving inputs from a user for further consideration.  Examiner maintains that such receiving is mere data gathering based on MPEP 2106.05(g).  Other “user inputs” mentioned in MPEP 2106.05(g) include customer responses in OIP Technologies and taking food orders from customers in Intellectual Ventures I LLC v. Erie Indem. Co.  Applicant further argues that claim 1 amounts to significantly more and recites details of how a solution to a problem is accomplished (optimization using a machine learning model).  Examiner respectfully disagrees as requiring the use of machine learning at a high level of generality amounts to applying a computer which is not sufficient to demonstrate an inventive concept and unlike Amdocs and BASCOM as argued by Applicant.  Applicant argues the Examiner does not as required by the Berkheimer memo submit any references that demonstrate the well-understood, routine, conventional nature of the additional elements.  Examiner respectfully disagrees as Step 2B considerations overlap with Step 2A which is indicated in the rejection.  
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive.  
Applicant argues on pgs. 18-19 of Applicant’s response with respect to claim 1 that Bednarek and Balva do not teach Applicant’s claimed receiving at least one transfer parameter that is a criterion that may impact a transfer path.  Applicant further argues the references do not teach training a machine-learning process using the at least one transfer parameter training data correlating the at least one transfer parameter to the time to destination and updating each score of each transfer path of the plurality of transfer paths as a function of the at least the transfer parameter and the machine-learning process.  Examiner respectfully disagrees.  Applicant’s specification indicates a transfer parameter is a criterion that can impact a transfer path (0017).  The claim also recites “correlating the at least one transfer parameter to the time to destination.”  Bednarek teaches receiving (0224 – stored in a profile indicates “received”) a “transfer parameter” such as vehicles with refrigeration or warming devices to keep products at or near the intended temperature (0224) which in turn can extend maximum delivery times.  The vehicles with such devices can be interpreted as a transfer parameter since such input can impact a transfer path in terms of the maximum delivery time which can be interpreted as “time to destination”.  This demonstrates establishing a relationship or link between the vehicles with those devices and a maximum delivery time which therefore teaches “correlating the at least one transfer parameter to the time to destination.”   As another example, Bednarek describes inputs such as maximum delivery time, maximum cost and a preference as to cost or time and then the optimization engine proceeds to determine estimated delivery time for each of the trusted drivers and evaluate those times against the inputs to select a driver (0222).  This demonstrates the inputs, such as the devices, maximum delivery time, maximum cost and a preference for cost or time interpreted as “transfer parameters”, can impact the selected driver and therefore transfer path since each driver depending on their location is associated with a particular transfer path and therefore a particular “time to destination” based on their location.  Also, since there is an impact, this is interpreted as demonstrating the correlating between the transfer parameter and the time to destination.  Balva also references numerous factors or inputs, interpreted as “transfer parameters”, such as proximity to the origination and destination locations (0042), availability within a determined time window (0042), special handling instruction such as requiring a cooler (0042), desired pick-up/drop-off time (0043), destination location (0043), maximum number of stops (0043), and traffic (0030-0032) and modification/deviation of route (0032, 0034) that are considered for potential routes.  Such factors or inputs can be interpreted as factors that impact a suggested route or transfer path and therefore represent “transfer parameters”.  Also, since there is an impact, this is interpreted as demonstrating the correlating between the transfer parameter and the time to destination because each route is associated with a particular “time to destination”.  Balva further teaches the factors or inputs are used to generate the potential route options (0026, 0028, 0031, 0033, 0042-0044) which are scored for their “quality” (0028, 0044, 0063) which means those factors or inputs impact the scoring which is similar to Applicant’s remark on pg. 18 of the response about paragraph 0017 of the Specification indicating a transfer parameter may impact the score calculation for the determination of fast transfer path.  Therefore, both Bednarek and Balva teach receiving at least one transfer parameter and correlating the at least one transfer parameter to the time to destination.  With respect to the training a machine-learning process using such transfer parameter information and updating a score of each transfer path as a function of the transfer parameter and machine-learning process, Balva teaches this.  For example, Balva’s factors and inputs mentioned above and interpreted as “transfer parameters” are considered for determining routes.  As part of this consideration, an optimization process (0026, 0028, 0044, 0047, 0063) is performed in which machine learning can be used (0026, 0028, 0047) in order to determine the routes to provide based on the various factors considered.  The optimization process can evolve over time based on feedback data as the machine learning model is further trained to develop and recognize new relationships (0047).  Also, the optimization process is used to improve respective quality scores of each of the potential routing solutions (0026, 0028, 0044, 0047, 0063).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of optimizing transfer or delivery paths for goods based on time to destination and accelerated designations and then making assignments of certain transfer or delivery paths to particular goods and particular delivery agents.  The limitations that recite an abstract idea are indicated in bold below:
a computing device configured to: 
receive a plurality of inputs from a user device at a current geographical location, wherein the plurality of inputs comprises: 
a first component requiring an accelerated delivery; 
a second component not requiring accelerated delivery; and
a destination; 
generate a plurality of originators as a function of the plurality of inputs by identifying originators within a threshold distance relative to the current geographical location of the user device; 
generate a fast transfer path, wherein generating the fast transfer path comprises: 
generating a plurality of transfer paths for each originator of the plurality of originators as a function of the destination; 
determining a time to destination for each transfer path of the plurality of transfer paths; 
ordering each of the transfer paths of the plurality of transfer paths as a function of a respective time to destination; 
scoring each transfer path of the plurality of transfer paths as a function of the ordering; and 
receiving at least one transfer parameter;
training a machine-learning process using the at least one transfer parameter training data correlating the at least one transfer parameter to the time to destination;
updating each score of each transfer path of the plurality of transfer paths as a function of the at least the transfer parameter and the machine-learning process; and
assigning the fast transfer path to a highest score as a function of the updated scoring; 
pair the fast transfer path with the first component; 
assign a transfer agent to the fast transfer path; and 
generate a second transfer path to transfer the second component

The limitations fall under the abstract idea subject matter grouping of certain methods of organizing human activity because coordinating the delivery of goods between an originator and a destination describes a concept of managing personal behavior or relationships or interactions between people.  The performance of the claim limitations using a system and computing device does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a “system” and “computing device” and “a machine learning process” to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  Also, the additional elements of “receive a plurality of inputs from a user device at a current geographical location, wherein the plurality of inputs comprises: a first component requiring an accelerated delivery; a second component not requiring accelerated delivery; and
a destination” amount to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination is considered insignificant extra-solution activity.  Here, Applicant’s data collection aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer elements at a high-level of generality with mere data gathering limitations does not integrate the abstract idea into a practical application.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components, insignificant extra-solution activity and generally linking to a field of use or particular technological environment.  Therefore, the additional elements do not provide an inventive concept.  For the step of receiving a plurality of inputs from a user device considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing how to generate a fast transfer path and how to assign transfer paths to goods and transfer agents. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Also, further narrowing of the data gathering inputs to include “an expedited option” does not change the conclusions above regarding data gathering.  Other additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., using a trained machine learning process and having a computing device display information) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.     
 Claims 11, 13-20 recite limitations similar to those recited in method claims 1, 3-10 and therefore the same analysis above with respect to claims 1, 3-10 also applies to these claims. 
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. US 2015/0227890 A1 (hereinafter “Bednarek”) in view of Balva US 2021/0142248 A1 (hereinafter “Balva”).

Regarding claim 1, Bednarek teaches a system for transfer path optimization, the system comprising:
a computing device configured to (Fig. 1):
receive a plurality of inputs from a user device at a current geographical location, wherein the plurality of inputs comprises (0013 – receive customer order; 0223, 0225 – pick up at grocery store or retailer or restaurant; 0218 - location):
a first component requiring an accelerated delivery (0224 – packages and priority);
a second component not requiring accelerated delivery (0224 – packages and lower priority); 
and a destination (0218 - location);
generate a plurality of originators as a function of the plurality of inputs by identifying originators within a threshold distance relative to the current geographical location of the user device (0218 - location);
generate a fast transfer path, wherein generating the fast transfer path comprises: generating a plurality of transfer paths for each originator of the plurality of originators as a function of the destination (0222-0224; 0222 – optimization based in part on time; 0223 – assignments…the logistics engine can coordinate making priority deliveries first and lower priority orders can be deferred); 
determining a time to destination for each transfer path of the plurality of transfer paths (0222-0224; 0222 – optimization based in part on time; 0023 - continuously monitors whether the estimated delivery time for each package will still be under the maximum delivery time available for the delivery); 
(see Balva below for “ordering…”); 
(see Balva below for “scoring…”); and 
receiving at least one transfer parameter (0224 – stored in a profile indicates “received” a “transfer parameter” such as vehicles with refrigeration or warming devices to keep products at or near the intended temperature (0224); maximum delivery time, maximum cost and a preference as to cost or time and then the optimization engine proceeds to determine estimated delivery time for each of the trusted drivers and evaluate those times against the inputs to select a driver (0222).  This demonstrates the inputs, such as the devices, maximum delivery time, maximum cost and a preference for cost or time interpreted as “transfer parameters”, can impact the selected driver and therefore transfer path since each driver depending on their location is associated with a particular transfer path and therefore a particular “time to destination” based on their location.  Also, since there is an impact, this is interpreted as demonstrating the correlating between the transfer parameter and the time to destination);
… correlating the at least one transfer parameter to the time to destination (The vehicles with such refrigeration or warming devices (0224) can be interpreted as a transfer parameter since such input can impact a transfer path in terms of the maximum delivery time which can be interpreted as “time to destination”.  This demonstrates establishing a relationship or link between the vehicles with those devices and a maximum delivery time which therefore teaches the correlating);
(see Balva below for “training…”);
(see Balva below for “updating…”);  
assigning the fast transfer path… (see Balva below for “updated scoring”); 
pair the fast transfer path with the first component (0222-0224; 0222 – optimization based in part on time; 0223 – assignments…the logistics engine can coordinate making priority deliveries first and lower priority orders can be deferred); 
assign a transfer agent to the fast transfer path (0222-0224; 0222 – optimization based in part on time; 0223 – assignments…the logistics engine can coordinate making priority deliveries first and lower priority orders can be deferred); and 
generate a second transfer path to transfer the second component (0222-0224; 0222 – optimization based in part on time; 0223 – assignments…the logistics engine can coordinate making priority deliveries first and lower priority orders can be deferred).
	Bednarek does not explicitly disclose the ordering each of the transfer paths of the plurality of transfer paths as a function of a respective time to destination and scoring each of the transfer paths of the plurality of transfer paths as a function of a respective time to destination but in analogous art of route optimization, Balva teaches a route generation module can generate a set of routing options and assigned vehicle type based on the received requests or scheduled deliveries for a specified area over a specified period of time. A route optimization module 420 can perform an optimization process using the provided routing options to determine an appropriate set of routes to provide in response to the various requests (see 0044).  Balva also teaches using a time constraint for deliveries and pick-up and drop-off (0042, 0043) and also teaches an objective function is applied to each potential route in order to generate a route “quality” score, or other such value. The values of the various options can then be analyzed to determine the routing options to select. In one embodiment, the route optimization module 420 applies the objective function to determine the route quality scores and then can select the set of options that provides the highest overall, or highest average, total quality score (see 0044).  Balva also teaches ranking options and providing a subset of the highest ranked options to a user (0014).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the optimization process taught by Bednarek to include features of ordering and scoring as taught by Balva because it further helps in making decisions that satisfy various constraints or criteria as suggested by Balva (0014, 0028, 0043, 0045).
Bednarek also does not disclose the training a machine-learning process using the at least one transfer parameter training data … and updating each score of each transfer path of the plurality of transfer paths as a function of the at least the transfer parameter and the machine-learning process.   However, in analogous art, Balva teaches a route generation module can generate a set of routing options and assigned vehicle type based on the received requests or scheduled deliveries for a specified area over a specified period of time. A route optimization module 420 can perform an optimization process using the provided routing options to determine an appropriate set of routes to provide in response to the various requests (see 0044).  Balva also teaches using a time constraint for deliveries and pick-up and drop-off (0042, 0043) and also teaches an objective function is applied to each potential route in order to generate a route “quality” score, or other such value. The values of the various options can then be analyzed to determine the routing options to select. In one embodiment, the route optimization module 420 applies the objective function to determine the route quality scores and then can select the set of options that provides the highest overall, or highest average, total quality score (see 0044).  Balva also teaches ranking options and providing a subset of the highest ranked options to a user (0014).  In addition, Balva also teaches route optimization using machine learning or a trained neural network and to meet various constraints or criteria including time and destination (0014, 0026, 0028; updated over time - 0043, 0045, 0047; teaches using a time constraint for deliveries and pick-up and drop-off (0042, 0043); 0049 - accept time and condition input for machine learning.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the delivery determinations of Bednarek to include the use of a machine learning process such as machine learning process taught by Balva because it provides enhanced analysis into delivery times and cost based on locations (002, 0031). 

Regarding claim 3, Bednarek in view of Balva teaches the elements of claim 1 as shown above and Bednarek further discloses wherein generating the fast transfer path further comprises: generating an objective function based on a plurality of objectives; and pairing, with the transfer agent, a predicted transfer path that optimizes the objective function (0222-0224 – objective functions include maximum time/cost for deliveries).

Regarding claim 4, Bednarek in view of Balva teaches the elements of claim 1 as shown above and Bednarek further discloses wherein assigning the fast transfer path to a transfer agent further comprises classifying the transfer agent, and generating a plurality of transfer agents as a function of a resource classifier (0222-0224 – drivers can be classified based on the equipment in their vehicle, e.g. ability to keep food cold or warm, the ability to meet timelines, and locations; 0025 - capacity).  Bednarek fails to teach wherein classifying further comprises generating a resource classifier using a classification algorithm and using resource training data correlating transfer agents with a resource.  However, Balva teaches route optimization using machine learning or a trained neural networks and to meet various constraints or criteria including time and destination (0014, 0026, 0028 – updated over time, 0043, 0045; teaches using a time constraint for deliveries and pick-up and drop-off (0042, 0043).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the driver/vehicle capability determinations of Bednarek to include using a trained model in making determinations as Balva teaches the concept of using a trained model in making determinations in the field of determining optimal routes.  It would have been obvious to modify because a trained model can provide more accuracy in making various determinations with respect to deliveries and routes as suggested by Balva.  So the enhancement afforded by using a trained model when applied to other delivery/route aspects would have resulted in predictable results such as when applied to making sure the right driver/vehicle is assigned to meet constraints or criteria which is a goal of Bednarek. 

Regarding claim 5, Bednarek in view of Balva teaches the elements of claim 4 as shown above and Bednarek further discloses wherein the resource includes a transfer mode (mode interpreted as the capacity of driver/vehicle that accommodates certain user delivery requests; 0222-0224 – drivers can be classified based on the equipment in their vehicle, e.g. ability to keep food cold or warm, the ability to meet timelines, and locations; 0025 - capacity).  

Regarding claim 6, Bednarek in view of Balva teaches the elements of claim 1 as shown above and Bednarek further discloses wherein assigning the fast transfer path with the transfer agent further comprises: identifying a plurality of currently active transfer agents including the transfer agent; and assigning the fast transfer path to the transfer agent (0222-0224).

Regarding claim 7, Bednarek in view of Balva teaches the elements of claim 1 as shown above and Bednarek further discloses wherein the computing device is further configured to display the time to destination of the fast transfer path on the user device (0227 – real time tracking of the location and time to destination is provided to the user).

Regarding claim 8, Bednarek in view of Balva teaches the elements of claim 1 as shown above and Bednarek further discloses wherein the computing device is further configured to display the fast transfer path on the user device (0227 – real time tracking of the location and time to destination is provided to the user).

Regarding claim 9, Bednarek in view of Balva teaches the elements of claim 1 as shown above and Bednarek further discloses wherein: the plurality of inputs further comprises an expedited option; and the computing device is further configured to pair the fastest transfer path with the first component and the second component (0222-0224).

Regarding claim 10, Bednarek in view of Balva teaches the elements of claim 1 as shown above and Bednarek further discloses wherein generating a second transfer path further comprises: selecting the second transfer path from the plurality of transfer paths from the location of the originator to the destination; and pairing a second transfer agent with the second transfer path (0222-0224).

	Claims 11, 13-20, directed to a method, recites limitations substantially similar to those recited in claims 1, 3-10.  Since Bednarek in view of Balva teaches the elements of claims 1, 3-10 as shown above, the same art and rationale also apply to claims 11, 13-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laury US 2019/0228375 A1 (0021 – machine learning/optimization of delivery routes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683